IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                                AT JACKSON
                            JUNE 1998 SESSION



VICTOR THOMPSON,                           )
                                           )
       Petitioner,                         ) C. C. A. NO. 02C01-9802-CR-00056
                                           )
vs.                                        ) SHELBY COUNTY

STATE OF TENNESSEE,
                                           )
                                           ) No. P-12933
                                                                       FILED
                                           )
                                                                     June 2, 1998
       Respondent.                         )
                                                                       Cecil Crowson, Jr.
                                                                       Appellate C ourt Clerk

                                         ORDER



              This case represents an appeal from the dismissal of the petitioner’s

second petition for post-conviction relief. In 1992, the petitioner pled guilty to second

degree murder and aggravated assault and received a fifty year sentence. No appeal

apparently was taken. The petitioner, by and through counsel, subsequently filed a

petition for post-conviction relief. The trial court denied the petition after conducting an

evidentiary hearing. This Court affirmed the denial on appeal, Victor Thompson v.

State, No. 02C01-9509-CR-00256 (Tenn. Crim. App., July 25, 1997), and the Supreme

Court denied permission to appeal on October 27, 1997.



              On January 9, 1998, the petitioner filed his second petition for post-

conviction relief. Finding that the petitioner had previously filed a petition for post-

conviction which was heard and resolved on the merits by a court of competent

jurisdiction, the trial court dismissed the petition without appointment of counsel or an

evidentiary hearing.



              T.C.A. § 40-30-202(c) provides that no more than one petition for post-

conviction relief may be filed attacking a single judgment, and mandates that the trial

court shall summarily dismiss any second or subsequent petition if a prior petition was

filed and resolved on the merits by a court of competent jurisdiction. Since the

petitioner previously filed a petition that was resolved on the merits by the trial court and
by this Court on appeal, the petitioner's present petition was properly dismissed.

Additionally, after reviewing the entire record on appeal, we find that the petitioner’s

claim does not fall within one of the limited circumstances under which a prior petition

may be re-opened. See T.C.A. § 40-30-217.



              Accordingly, we conclude that the trial court did not err in summarily

dismissing the petitioner’s petition for post-conviction relief. Accordingly, it is hereby

ORDERED that the judgment of the trial court is affirmed in accordance with Rule 20,

Rules of the Court of Criminal Appeals. It appearing the petitioner is indigent, costs of

this appeal shall be taxed to the state.



              Enter, this the ___ day of June, 1998.




                                           __________________________________
                                           PAUL G. SUMMERS, JUDGE



                                           __________________________________
                                           DAVID H. WELLES, JUDGE



                                           __________________________________
                                           JOE G. RILEY, JUDGE




                                              2